DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Ia from species group I and species IIa from species group II, in the reply filed on 15 October 2020 is acknowledged.  The elected species correspond to claims 1-3, 5-7, and 10-32.

Claim Objections
Claim(s) 1 and 23 is/are objected to because of the following informalities:  
In claim 1, lines 9-10, the term “signals” of ultrasound echo signal is split into two parts (sign als).  
In claim 23, a comma should be placed in between “direction of velocity” and “and acceleration”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12-15, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 5 is rejected because it recites the claim limitation “the target point”, which lacks antecedent basis, and it is unclear which target point out of the target points (as recited in claim 1), the target point is referring to.  The examiner suggests amending the limitation of claim 5 to “wherein, the flow velocity vector information of the target points comprises”.
Claim 12 is rejected because it recites the claim limitation “enhanced B mode images”.  The term "enhanced" in claim 12 is a relative term which renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner assumes any B mode image that has undergone processing to be an “enhanced” B mode image.
	Claims 13-15 are rejected because they inherit deficiencies by nature of its/their dependency on claim 12.
	Claim 23 is rejected because it is unclear, and therefore indefinite, what is being displayed.  The claim recites “displaying one or more of absolute value of flow velocity, direction of velocity and acceleration at a position of a cursor on a display interface”.  It is unclear if the direction of velocity and acceleration are the direction and acceleration of the flow, or if the direction of velocity and acceleration are the direction and acceleration of the absolute value of the flow (i.e. if the absolute value applies to just the value of the flow velocity, or if the absolute value applies to the value of flow velocity, direction of velocity, and acceleration).  For examination purposes, the examiner assumes the absolute value is applied only to the flow velocity value.  If applicant agrees with the examiner’s assumption, the examiner suggests an absolute value of flow velocity, a direction of velocity and an acceleration at a position of a cursor on a display interface”.
Claims 24-25 are rejected because they inherit deficiencies by nature of its/their dependency on claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 16, 17, 22, 28, 29, 30, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0150717 to “Sato”.

Regarding claim 1, Sato teaches an ultrasound flow imaging display method (“ultrasonic diagnosis apparatus…imaging processing method”, Title; “generate blood flow images”, Abstract; “display to display movement information data”, Abstract; “color flow mapping (CFM) method”, Paragraph 0026), comprising: 

receiving echoes of the ultrasound beams to obtain ultrasound echo signals (“The ultrasound probe 1 receives a reflected wave from a subject P and converts the received reflected wave into an electrical signal.”, Paragraph 0023; “the transmitted ultrasonic wave is successively reflected on a surface of discontinuity of acoustic impedance in tissues inside the body of the subject P and is received as an echo signal by the piezoelectric vibrators of the ultrasound probe 1”, Paragraph 0024); 
obtaining ultrasound images of at least a portion of the scanning target (See Fig. 4, b-mode image containing ROI, region of interest, Paragraph 0082) according to the ultrasound echo signals (“generating an ultrasonic image based on the reflected wave received by the ultrasound probe 1”, Paragraph 0030); 
obtaining flow velocity vector information of target points in the scanning target (“velocity vector calculation process”, Fig. 5, Ref. 15b; “the detector 15 b calculates motion vectors at a plurality of points in the ROI by performing speckle tracking by cross-correlation between continuous frames or between frames separated from each other by a few frames. Then, in the velocity vector calculation process block, the detector 15 b converts the motion vectors into velocity vectors”, Paragraph 0083) and Doppler flow velocity information according to the ultrasound echo signals (Doppler flow velocity information is obtained using the Doppler processing unit, Ref. 14, which reads out the echo data generated by the transmitter/receiver, Paragraph 0037.  The Doppler processing unit has a CFM processing unit, Ref. 14a, for generating Doppler data for generating a color Doppler image by the CFM method, by obtaining the moving target information of blood flow, Paragraph 0038, wherein the color Doppler image 
superimposing the ultrasound images and the Doppler flow velocity information to form Doppler color flow images (“a color Doppler image, or an image having a color Doppler image superimposed on part of a B-mode image”, Paragraph 0026; wherein the color Doppler image contains a distribution of the velocity of blood flow, the distribution of blood flow, and the power of blood flow, Paragraph 0004); and 
comparatively displaying the flow velocity vector information and the Doppler color flow images (See Fig. 9;  “a superimposed image in which predetermined graphics showing the movement information of each of a plurality of points is superimposed in the region of interest of the blood flow image. For example, as illustrated in Fig. 9”, Paragraph 0097; “superimposed image in which arrows representing the respective velocity vectors at a plurality of points are superimposed in the ROI of the power image”, Paragraph 0097; wherein the blood flow image is generated by the CFM, color flow mapping, processing unit, wherein the blood flow image is a color Doppler image, Paragraph 0043, and would read on a Doppler color flow image.  Sato further discloses a plurality of blood flow images can be generated with superimposed velocity vectors, in a time sequence and therefore can be displayed in motion, Paragraph 0099). [Examiner notes that the instant specification discloses that “comparatively displaying” can be a simultaneous display mode, Specification, Paragraph 00159.  Therefore the displaying of a series of images in a time series, wherein each of the images simultaneously displays the velocity vectors on a Doppler color flow images such as seen in the image of Fig. 9, would read on comparatively displaying the flow velocity vector information and the Doppler color flow images.]

Regarding claim 2, Sato discloses all the features of claim 1 above.


Regarding claim 3, Sato discloses all the features of claim 1 above.  
Sato further discloses wherein the flow velocity vector information and the Doppler flow velocity information are derived from the ultrasound echo signals obtained in a same sampling period (Paragraphs 0037, 0038, 0069, 0072, 0076, 0083-84).  Sato discloses the Doppler processing unit reads out the echo data generated by the transmitter/receiver (Paragraph 0037) wherein the CFM processing unit 14a, that is part of the Doppler processing unit (See Fig. 1, Ref. 14 and 14a), acquires two-dimensional or three-dimensional blood flow information in time sequence in a scan range formed of a plurality of scan lines, from the two-dimensional or three-dimensional echo data collected through ultrasound transmission/reception performed in the scan range (Paragraph 0069) and generates Doppler data for generating a color Doppler image (Paragraph 0038).  The collected echo data performed in the scan range reads on ultrasound signals obtained in one sampling period.  The collected data is then processed using a “velocity, distribution, power estimation” process/block (Paragraphs 0072, 0076) wherein the velocity 

Regarding claim 16, Sato discloses all the features of claim 1 above.
Sato discloses the operator can designate a variety of processing that are displayed on the monitor, through the GUI (Paragraph 0051).  Sato further teaches two explicit display modes of an FFT display and a color Doppler display, where the FFT display is a display of a Doppler spectrum by the PWD or CWD method (Paragraph 0051), and the color Doppler display is the display of a blood flow image obtained by the CFM (color flow mapping) method (Paragraph 0051), which would read on a Doppler color flow image.  Sato further discloses that the flow velocity vector information can be superimposed onto the blood flow image (Paragraph 0097-0099, Fig. 9).  Therefore it is inferred that the display mode can be changed form a FFT display to a color Doppler display, through operator designation, where the blood flow image in the color Doppler display contains flow velocity vector information superimposed.  This would read on switching current display mode into any display mode obtained by comparatively displaying the flow velocity vector information and the Doppler color flow images according to a mode switching instruction.

Regarding claim 17, Sato discloses all the features of claim 1 above.


Regarding claim 22, Sato discloses all the features of claim 1 above.
Sato further discloses wherein the target points are obtained by obtaining a location indicating instruction inputted by a user and obtaining the target points according to the location indicating instruction (Paragraphs 0028, 0082-0083).  Sato discloses the input device accepts from the operator the setting of a Region Of Interest (ROI) for an image processor (Paragraph 0028).  More specifically, the operator sets a ROI that can be in any shape (Paragraph 0082), and the detector calculates motion vectors at a plurality of points in the ROI (Paragraph 0083).  Therefore, the setting of the ROI reads on obtaining a location indicating instruction inputted by a user and obtaining the target points according to the location indicating instruction.

Regarding claim 28, Sato discloses all the features of claim 1 above.
Sato further discloses wherein transmitting ultrasound beams to a scanning target, receiving echoes of the ultrasound beams to obtain ultrasound echo signals and obtaining ultrasound images of at least a portion of the scanning target according to the ultrasound echo signals comprises: 
transmitting the ultrasound beams to the scanning target along an ultrasound propagation direction (“piezoelectric vibrators, which generate an ultrasonic wave based on a drive signal supplied from a transmitter/receiver 11 of the apparatus body 10”, Paragraph 0022; “ultrasonic wave is transmitted from the ultrasound probe 1 to a subject P”, Paragraph 0023; 
receiving the echoes of the ultrasound beams to obtain a group of ultrasound echo signals (“performs processing on the packet”, Paragraph 0061, wherein the packet is a group of received echo data, Paragraph 0061); 
obtaining at least two frames of image data according to the group of ultrasound echo signals (Paragraphs 0071-73; n-th frame, (n-1)th frame, (n-2)th frame, (n-3)th frame, (n-4)th frame, Paragraph 0073), 
selecting a tracking region (“sets a rectangular ROI”, Paragraph 0082) in the first frame of image data (“B-mode image”, Paragraph 0082) and searching a tracking result region in the second frame of image data which corresponds to the tracking region (“calculates a motion vector by tracking which position the speckle at the tracking point in “the (n−1)th frame” moves to in “the n-th frame.” Paragraph 0084, wherein the tracking points are set in the ROI, Paragraph 0084), and 
obtaining the flow velocity vector information of the target point according to locations of the tracking region and the tracking result region and a time interval between the first and second frame of image data (“calculates a motion vector by tracking which position the speckle at the tracking point in “the (n-1) frame” moves to in “the n-th frame”. Then, in the “velocity vector calculation process” illustrated in FIG. 5, the detector 15b calculates a velocity vector from the motion vector using the frame-to-frame time difference between the two frames that are targets of the cross-correlation process.”, Paragraph 0084); and
obtaining the Doppler flow velocity information according to the group of ultrasound echo signals (“the CFM processing unit generates a set of “velocity, distribution, power” data in a packet”, Paragraph 0061).  

Regarding claim 29, Sato discloses an ultrasound imaging system (“ultrasonic diagnosis apparatus”, Paragraph 0022), comprising: 
a probe (“ultrasound probe”, Paragraph 0022; Fig. 1, Ref. 1); 
a transmitting circuit (“transmitter/receiver”, Paragraph 0023, Fig. 1, Ref. 11 of apparatus body, Fig. 1, Ref. 10) which excites the probe (the transmitter/receiver supplied drive signal to ultrasound probe, Paragraph 0023) to transmit ultrasound beams (generate an ultrasonic wave”, Paragraph 0023) to a scanning target (“subject P”, Paragraph 0023); 
a receiving circuit (receiver portion of “transmitter/receiver”, Paragraph 0023, Fig. 1, Ref. 11) and a beam-forming unit (“reception delay circuit”, “adder”, and “quadrature detection circuit” of “transmitter/receiver”, Paragraph 0033), which receive echoes of the ultrasound beams to obtain ultrasound echo signals (“The reception delay circuit provides digital data with a reception delay time required to determine the reception directivity. The adder performs an addition process for the echo signal processed by the reception delay circuit. The addition process by the adder enhances the echo component from the direction corresponding to the reception directivity of the echo signal. Then, the quadrature detection circuit converts the output signal from the adder into an In-phase signal (I signal) and a Quadrature-phase signal (Q signal) in a baseband range. Then, the quadrature detection circuit stores the I signal and the Q signal (hereinafter referred to as an I/Q signal) as echo data into the frame buffer”, Paragraph 0033); 
a data processing unit (“B-mode processing unit”, Fig. 1, Ref. 13; and Doppler processing unit”, Fig. 1, Ref. 14; “Image processor”, Fig. 1, Ref. 15) which obtains ultrasound images of at least a portion of the scanning target (“The B-mode processing unit reads out the echo data (I/Q signal) generated by the transmitter/receiver…generate data (B-mode data), Paragraph 0036, where the image processor generates image data for display using the data generated by the B-mode processing unit, Paragraph 0041), flow velocity vector information of target points in the scanning target (“the detector 15b calculates motion vectors at a plurality of 
a display (“monitor”, Paragraph 0022; Fig. 1, Ref. 2) which comparatively displays the flow velocity vector information and the Doppler color flow images (See Fig. 9;  “a superimposed image in which predetermined graphics showing the movement information of each of a plurality of points is superimposed in the region of interest of the blood flow image. For example, as illustrated in Fig. 9”, Paragraph 0097; “superimposed image in which arrows representing the respective velocity vectors at a plurality of points are superimposed in the ROI of the power image”, Paragraph 0097; wherein the blood flow image is generated by the CFM, color flow mapping, processing unit, wherein the blood flow image is a color Doppler image, Paragraph 0043, and would read on a Doppler color flow image.  Sato further discloses a plurality of blood flow images can be generated with superimposed velocity vectors, in a time sequence and therefore can be displayed in motion, Paragraph 0099). [Examiner notes that the instant specification discloses that “comparatively displaying” can be a simultaneous display mode, 

Regarding claim 30, Sato disclose all the features of claim 29 above.
Sato further discloses wherein, the transmitting circuit (“transmitter/receiver”, Paragraph 0023, Fig. 1, Ref. 11 of apparatus body, Fig. 1, Ref. 10) excites the probe (the transmitter/receiver supplied drive signal to ultrasound probe, Paragraph 0023) to transmit the ultrasound beams (generate an ultrasonic wave”, Paragraph 0023) to the scanning target (“subject P”, Paragraph 0023) along an ultrasound propagation direction (“ultrasound probe are mechanically swung”, Paragraph 0025; “perform ultrasound transmission/reception in a scan range formed of a plurality of scan lines”, Paragraph 0035); 
the receiving circuit (receiver portion of “transmitter/receiver”, Paragraph 0023, Fig. 1, Ref. 11) and the beam-forming unit (“reception delay circuit”, “adder”, and “quadrature detection circuit” of “transmitter/receiver”, Paragraph 0033), receive the echoes of the ultrasound beams to obtain a group of ultrasound echo signals (“transmitter/receiver… performing a variety of processing on the echo signal received by the ultrasound probe to generate echo data”, Paragraph 0033; “The addition process by the adder enhances the echo component from the direction corresponding to the reception directivity of the echo signal. Then, the quadrature detection circuit converts the output signal from the adder into an In-phase signal (I signal) and a Quadrature-phase signal (Q signal) in a baseband range”, Paragraph 0033, where I and Q signal reads on a group of ultrasound signals; “performs processing on the packet”, Paragraph 0061, wherein the packet is a group of received echo data, Paragraph 0061); and  
the data processing unit (“B-mode processing unit”, Fig. 1, Ref. 13; and Doppler processing unit”, Fig. 1, Ref. 14; “Image processor”, Fig. 1, Ref. 15) further calculates a 
obtains the Doppler flow velocity information according to the group of ultrasound echo signals (“the CFM processing unit generates a set of “velocity, distribution, power” data in a packet”, Paragraph 0061, wherein the CFM processing unit is part of the Doppler Processing unit, See Fig. 1, Ref. 14 and 14a).  

Regarding claim 31, Sato discloses all the features of claim 29 above.
Sato further discloses wherein, the transmitting circuit (“transmitter/receiver”, Paragraph 0023, Fig. 1, Ref. 11 of apparatus body, Fig. 1, Ref. 10) excites the probe (the transmitter/receiver supplied drive signal to ultrasound probe, Paragraph 0023) to transmit the ultrasound beams (generate an ultrasonic wave”, Paragraph 0023) to the scanning target (“subject P”, Paragraph 0023) along an ultrasound propagation direction (“ultrasound probe are mechanically swung”, Paragraph 0025; “perform ultrasound transmission/reception in a scan range formed of a plurality of scan lines”, Paragraph 0035); 

the data processing unit (“B-mode processing unit”, Fig. 1, Ref. 13; and Doppler processing unit”, Fig. 1, Ref. 14; “Image processor”, Fig. 1, Ref. 15) obtains at least two frames of image data according to the group of ultrasound echo signals (Paragraphs 0071-73; n-th frame, (n-1)th frame, (n-2)th frame, (n-3)th frame, (n-4)th frame, Paragraph 0073), 
selects a tracking region (“sets a rectangular ROI”, Paragraph 0082) in the first frame of image data (“B-mode image”, Paragraph 0082) and searches a tracking result region in the second frame of image data which corresponds to the tracking region (“calculates a motion vector by tracking which position the speckle at the tracking point in “the (n−1)th frame” moves to in “the n-th frame.” Paragraph 0084, wherein the tracking points are set in the ROI, Paragraph 0084), 
obtains the flow velocity vector information of the target point according to locations of the tracking region and the tracking result region and a time interval between the first and second frame of image data (“calculates a motion vector by tracking which position the speckle at the tracking point in “the (n-1) frame” moves to in “the n-th frame”. Then, in the “velocity vector calculation process” illustrated in FIG. 5, the detector 15b calculates a velocity vector 
obtains the Doppler flow velocity information according to the group of ultrasound echo signals (“the CFM processing unit generates a set of “velocity, distribution, power” data in a packet”, Paragraph 0061).  

Regarding claim 32, Sato discloses all the features of claim 29 above.
Sato further discloses the system further comprising: a human-machine interaction device (“input device”, Paragraph 0022; Fig. 1, Ref. 3; ) which is used to obtain instructions inputted by an user (“The input device 3 has, for example, a mouse, a keyboard, a button, a panel switch, a touch command screen, a foot switch, and a trackball for accepting a variety of setting requests from the operator of the ultrasonic diagnosis apparatus and transferring the accepted setting requests to the apparatus body 10”, Paragraph 0027); 
wherein the data processing unit (“B-mode processing unit”, Fig. 1, Ref. 13; and Doppler processing unit”, Fig. 1, Ref. 14; “Image processor”, Fig. 1, Ref. 15) further performs at least one of: 
displaying Doppler spectrum images obtained by pulse-wave Doppler imaging according to a mode switching instruction inputted by a user [Sato discloses collecting Doppler spectrum by the PWD (Pulse Wave Doppler) method (Paragraph 0068).  Sato further discloses the operator can designate a variety of processing that are displayed on the monitor, through the GUI, such as an FFT display, which displays a Doppler spectrum by the PWD method (Paragraph 0051); the controller controls the data processing units (in this case the Doppler processing unit and the image processor) to acquire the Doppler spectrum and to display the spectrum, Paragraph 0051; and
obtaining a location indicating instruction inputted by a user and obtaining the target points according to the location indicating instruction (Paragraphs 0028, 0082-0083) [Sato .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, alone.

Regarding claim 5, Sato discloses all the features of claim 1 above.
Sato further discloses calculating the velocity vectors by setting a region of interest, ROI, (Fig. 12, Ref. S101; Paragraph 0109), calculating motion vectors at a plurality of points in the region of interest (reads as target point) in each frame (Fig. 12, Ref. S102; Paragraph 0109), and converts the calculated motion vectors into velocity vectors (Fig. 12, Ref. S103; Paragraph 0109), where the velocity  markers are incorporated into an image (Fig. 12, Ref. S104; Paragraph 0110), and displayed (Fig. 12, Ref. S105; Paragraph 0110).  Additionally, Sato discloses that the setting of the ROI is after collection of blood flow images (Paragraph 0111) and that the ROI can be set at any position of the image (Paragraph 0103).  Sato discloses examples of selecting a single ROI (See Figs. 9 and 10, single ROI box), and multiple ROIs (See Fig. 11, ROI boxes A & B).  Sato further discloses a plurality of blood flow images can be generated with superimposed velocity vectors, in a time sequence and therefore can be displayed in motion, Paragraph 0099).  This would read on forming flowing marks which flow over time.  
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of Sato would teach wherein, the flow velocity vector information of the target point comprises flow velocity vectors at positions in the ultrasound images to which the target point is successively moved, and wherein the method further comprises: marking the flow velocity vectors at the positions to which the target point is successively moved to form flowing marks which flow over time, since Sato discloses the ROI (that reads on target point) can be placed anywhere in the image, and since the flow velocity vector information is calculated after acquisition of the blood flow images based on the selected ROI, creating new flow velocity vectors at successive positions, would just require selecting the new ROI position.  A similar case can be seen in Figs. 10 and 11 of Sato, where the ROI can be changed from a single ROI position, to two ROIs with different positions.

	Regarding claim 6, Sato discloses all the features of claim 2 above.
Sato further teaches comparatively displaying the vector flow images and the Doppler color flow images comprises simultaneously displaying the vector flow images and the Doppler color flow images.  As disclosed in the claim 1 and claim 2 rejections above, Sato discloses superimposing velocity vectors onto color Doppler images (Paragraph 0097).  Additionally, Sato also discloses the color Doppler image can be superimposed on part of a B-mode image (Paragraph 0026; “superimposing a blood flow image on a B-mode image”, Paragraph 0062).  The superimposed image can be displayed, where a plurality of blood flow images are displayed in motion (Paragraph 0099).  
	Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention, wherein comparatively displaying the vector flow images and the Doppler color flow images comprises simultaneously displaying the vector flow images and the Doppler color flow images, since Sato discloses superimposing velocity vectors onto color Doppler images, and also .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of U.S. Patent Application Publication No. 2013/0165783 to Kim et al. “Kim”.

Regarding claim 7, Sato discloses all the features of claim 6 above.  
	However, Sato does not disclose wherein simultaneously displaying the vector flow images and the Doppler color flow images comprises: displaying the vector flow images and the Doppler color flow images in different windows.
Kim teaches wherein simultaneously displaying the vector flow images and the Doppler color flow images comprises: displaying the vector flow images and the Doppler color flow images in different windows (Paragraphs 0084, 0087; See Fig. 18).  Kim teaches a display unit (Ref. 150) of the ultrasound system (Ref. 100) that may display various images formed by the processing unit (Ref. 130) (Paragraph 0087).  As shown in Fig. 18, the processing unit may form a brightness motion mode image (BI, Fig. 18) and a color motion mode image (VI2, Fig. 18).  As shown in both images (reads as windows) vectors based on extracted vector information are 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato's invention wherein simultaneously displaying the vector flow images and the Doppler color flow images comprises: displaying the vector flow images and the Doppler color flow images in different windows, as taught by Kim, in order to provide an alternative to displaying both the vector flow images and the Doppler color flow images at the same time.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of U.S. Patent Application Publication No. 2015/0141832 to Yu et al. “Yu”.

Regarding claim 10, Sato discloses all the features of claim 1 above.
	However, Sato does not explicitly disclose configuring one or more of color, transparency, contrast and shape of the marks which are used to mark the flow velocity vector information in a background image to distinguish the marks from the background image or indicate rate level of the displayed flow velocity vector information.
	Yu teaches configuring one or more of color, transparency, contrast and shape of the marks which are used to mark the flow velocity vector information in a background image to distinguish the marks from the background image or indicate rate level of the displayed flow velocity vector information (Paragraphs 0016, 0053, 0054).  Yu teaches for the estimating a flow vector, v (Paragraph 0014), a single-hue color-coded arrow is formed, where for high velocity magnitude, the corresponding arrow would be brighter in color and longer in length (Paragraph 0016).  Yu further teaches the VPI image was overlaid on background B-mode image 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato's invention wherein the method includes configuring one or more of color, transparency, contrast and shape of the marks which are used to mark the flow velocity vector information in a background image to distinguish the marks from the background image or indicate rate level of the displayed flow velocity vector information, as taught by Yu, in order to quantitatively highlight flow paths together with changes in magnitude and orientation (Yu, Paragraph 0053).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Yu, and further in view of U.S. Patent No. 6245017 to Hashimoto et al. “Hashimoto”.

Regarding claim 11, the modifications of Sato and Yu disclose all the features of claim 10 above.
However, the modifications of Sato and Yu do not disclose wherein a transparency of the background image is adjustable or changes gradually.
Hashimoto teaches wherein a transparency of the background image is adjustable or changes gradually (Col. 12, lines 36-56).  Hashimoto teaches a display with two tomography images that are in the background, overlapped by a 3D image (Col. 12, lines 35-37).  The transparency of both the tomography and 3D images are displayed with different transparency (Col. 12, lines 37-40).  Hashimoto teaches portions of the background images (tomography images) that are not overlapped with the 3D image are displayed usually (Col. 12, lines 40-42), while the portions that are overlapped with the 3D image are displayed with a transparency of α 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Yu, wherein a transparency of the background image is adjustable or changes gradually, as taught by Hashimoto, in order to permit both layers of overlapping images to be observed separately (Hashimoto, Col. 12, lines 36-56).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of Kim, and further in view of Non-Patent Literature: “Pixel distribution analysis of B-mode ultrasound scan images predicts histologic features of atherosclerotic carotid plaques.” to Lal et al. “Lal”.

Regarding claim 12, Sato discloses all the features of claim 2 above.
However, Sato does not disclose the vector flow images are obtained by superimposing the B mode image and the flow velocity vector information.
Kim teaches superimposing vector information onto B mode image (See. Fig. 18, Image for “BI”).  As seen in Fig. 18, motion vectors are overlaid onto the brightness mode image, (“BI”, Paragraphs 0024, 0084) to form a brightness motion mode image (Paragraph 0084), which would read on a vector flow image, wherein the vectors correspond to motion (i.e. velocity and direction) (Paragraph 0067).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato's invention wherein the vector flow images are obtained by superimposing the B mode image and the flow velocity vector information, as taught by Kim, in order to view the Doppler based vector information in a corresponding B mode, or brightness image.

Lal teaches processing B-mode ultrasound images (computer assisted image analysis of B-mode images, Methods section of Abstract), to determine the tissue composition within the B-mode image, which includes blood in region such as the carotid artery (Methods section of Abstract).  Lal teaches performing a pixel distribution analysis of the region of interest and identifying grayscale value ranges corresponding to different components within the region such as blood, fat, or fibrous tissue (Page 1212, Section: Pixel distribution analysis of carotid plaques).  Lal further teaches assigning the different pixels of the B-mode image with different colors based on the grayscale value range (Page 1212, Section: Pixel distribution analysis of carotid plaques; Page 1212, Caption for Fig. 2), where red pixels correspond to the grayscale value of blood (Page 1216, left column).  The pixel analyzed B-mode image would read on an enhanced B-mode image as defined by the instant specification (“different colors may be used to represent the images of the grayscale changes of the region of interest in the enhanced B mode image”, Paragraph 00240).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Kim, wherein the B mode image is an enhanced B mode image, as taught by Lal, in order to map the composition of a region of interest in the B-mode ultrasound image (Lal, Methods section of Abstract).

Regarding claim 13, the modifications of Sato, Kim, and Lal disclose all the features of claim 12 above.
As disclosed in the claim 12 rejection above, Lal teaches the pixels of the B-mode image corresponding to blood would be colored red (Page 1216, left column), therefore the B-mode images of Sato that correspond to a ROI with blood flow, would be colored red.  This reads on 

Regarding claim 14, the modifications of Sato, Kim, and Lal disclose all the features of claim 13 above.
As disclosed in the claim 12 rejection above, Lal teaches wherein the color information is obtained by representing grayscale changes in the region of interest with different colors (Page 1212, Caption for Fig. 2 and Section: Pixel Distribution analysis of carotid plaques; Page 1216, left column).  Lal teaches for different grayscale ranges, different colors are assigned to the pixels corresponding to different components of the region of interest (Page 1212, Caption for Fig. 2 and Section: Pixel Distribution analysis of carotid plaques; Page 1216, left column), such as red being for a grayscale value from 0-4 (See Fig. 2 caption) with corresponds to the range for blood (Page 1212, Section: Pixel Distribution analysis of carotid plaques), and yellow represents lipid, with a grayscale range of 8-26 (Fig.2, caption).  

Regarding claim 15, the modifications of Sato, Kim, and Lal disclose all the features of claim 13 above.
As disclosed in the claim 12 rejection above, Lal teaches extracting cluster blocks in the region of interest based on image grayscale and filling the cluster blocks with different colors.  Lal teaches pixel distribution analysis of B-mode images (Page 1210, Methods section in Abstract; Page 1212, Section: Pixel distribution analysis of carotid plaques), where pixels of a common grayscale range are assigned a unique color such as red, yellow, green, blue (See caption for Fig. 2), that correspond to the grayscale range of components in tissue (Page 1212, Section: Pixel distribution analysis of carotid plaques).  As seen in Fig. 2, the pixels are filled with the color corresponding to their grayscale range.  The pixel analysis, assigning, and .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of U.S. Patent Application Publication No. 2013/0144166 to Specht et al. “Specht”.

Regarding claim 18, Sato discloses all the features of claim 1 above.
Sato discloses displaying a Doppler spectrum (displayed on the monitor, through the GUI, such as an FFT display, which displays a Doppler spectrum by the PWD method”, Paragraph 0051)
However, Sato does not explicitly disclose wherein the Doppler spectrum is at least one of a Doppler spectrum image at a position of a cursor or a Doppler spectrum image at one or more pre-set positions.
Specht teaches the Doppler spectrum image is the Doppler spectrum at a position of a cursor (Paragraph 0173).  Specht teaches “spectral Doppler is a form of ultrasound image display in which the spectrum of flow velocities is represented graphically on the Y-axis and time on the X-axis. In some embodiments, all of the data needed for spectral analysis may be available for every pixel in the B-mode image. Controls would be necessary to position a cursor to the area of interest and to determine the size of the sample to combine centered on the cursor position” (Paragraph 00173).  This reads on selecting at a position of a cursor, to perform Doppler spectral analysis.  This is similar to what is disclosed in the instant specification (“The position of the cursor…may be obtained, and the Doppler spectrum at said position may be acquired”, Paragraph 00222).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention wherein the Doppler spectrum is at least one of a Doppler spectrum image at a position of a cursor, as .

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of U.S. Patent Application Publication No. 2014/0371594 to Flynn et al. “Flynn”.

Regarding claim 19, Sato discloses all the features of claim 1 above, including comparatively displaying the flow velocity information and the Doppler color flow images.
However, Sato does not disclose wherein comparatively displaying the flow velocity vector information and the Doppler color flow images further comprises at least one of: displaying the flow velocity vector information of the target points in a slow manner; and freezing the Doppler color flow image.  
Flynn teaches displaying the flow velocity vector information of the target points in a slow manner (Paragraphs 0044, 0135).  Flynn teaches to visualize the resulting velocity vector image, each particle is probabilistically generated at a pixel where flow is detected, and imbued with motion proportional to the velocity vector estimate, scaled down so the viewer may easily perceive motion in a “real-time slow-motion” presentation (Paragraph 0044).  Flynn further teaches overlaying velocity vector magnitude painted by conventional colorflow velocity display  and the viewer can arbitrarily scale the motion displayed on the screen to a fraction of actual speed, effectively allowing realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Paragraph 0135).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention wherein the method includes displaying the flow velocity vector information of the target points in a slow manner, as taught by Flynn, in order to allow realtime “slowmotion” inspection of blood 

Regarding claim 20, Sato discloses all the features of claim 1 above, including comparatively displaying the flow velocity information and the Doppler color flow images.
However, Sato does not disclose freezing the Doppler color flow image comprises one of: displaying the Doppler color flow images repeatedly; and displaying the Doppler color flow images in a slow manner.  
Flynn teaches displaying the Doppler color flow images in a slow manner (Paragraph 0135).  Flynn teaches overlaying velocity vector magnitude painted by conventional colorflow velocity display (which reads as a Doppler color flow image) and the viewer can arbitrarily scale the motion displayed on the screen to a fraction of actual speed, effectively allowing realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Paragraph 0135).  Flynn further teaches the overlaying of vector magnitude onto conventional colorflow is performed frame by frame (“updated with each new frame”, Paragraph 0135; Also see processing steps 1-11, Paragraphs 0142-0152, with Step 11 calling for the “Next Frame” to be processed, Paragraph 0152).  Therefore, it is inferred that the motion displayed in “slowmotion” would include not only the velocity vectors but also the background Doppler color flow images, which would read on displaying the Doppler color flow images in a slow manner.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention wherein freezing the Doppler color flow image comprises displaying the Doppler color flow images in a slow manner, as taught by Flynn, in order to allow realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Flynn, Paragraph 0135).

Regarding claim 21, the modifications of Sato and Flynn disclose all the features of claim 20 above.
As disclosed in claim 20 rejection above, Flynn teaches displaying the Doppler color flow images in a slow manner (Paragraph 0135).  Flynn teaches overlaying velocity vector magnitude painted by conventional colorflow velocity display (which reads as a Doppler color flow image) and the viewer can arbitrarily scale the motion displayed on the screen to a fraction of actual speed, effectively allowing realtime “slowmotion” inspection of blood dynamics during high-velocity events such as systole in the carotid artery (Paragraph 0135).  The viewer scaling the motion displayed on the screen to a fraction of actual speed, reads on obtaining a ratio selection instruction representing a play ratio selected by the user, and the displaying of the realtime “slowmotion” of the overlaid velocity vector magnitude painted by conventional colorflow velocity display would read on adjusting a play speed of the flow velocity vector information of the target points when the flow velocity vector information and the Doppler color flow images are comparatively displayed according to the play ratio selected by the ratio selection instruction.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of U.S. Patent Application Publication No. 2011/0196237 to Pelissier et al. “Pelissier”.

Regarding claim 23, Sato discloses all the features of claim 1 above.
However, Sato does not disclose displaying one or more of absolute value of flow velocity, direction of velocity, and acceleration at a position of a cursor on a display interface.
Pelissier teaches displaying a direction of velocity at a position of a cursor on a display interface (Paragraph 0068; Fig. 4).  As seen in Fig. 4, Pelissier teaches a display (Ref. 40) of a vector-marker (arrow 42, Paragraph 0068), that is overlaid on a B-mode image (0068).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato's invention wherein the method includes displaying a direction of velocity at a position of a cursor on a display interface, as taught by Pelissier, in order to show the changing magnitude and orientation of the measured blood flow at the position of the cursor on the display interface (Pelissier, Paragraph 0068).

Regarding claim 24, the modifications of Sato and Pelissier disclose all the features of claim 23 above. 
As disclosed in the claim 23 rejection above, Pelissier teaches displaying a vector-marker arrow (Fig. 4, Ref. 42) that indicates the magnitude and orientation of the measured blood flow (Paragraph 0068).  This reads on displaying the direction of velocity of the flow velocity vector information at the position of the cursor on the display interface comprises displaying a direction indication line pointing to a direction of velocity on the display interface which is used for representing the direction (i.e. orientation) of velocity of the flow velocity vector information.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view Pelissier, further in view of U.S. Patent Application Publication No. 2013/0321262 to “Schecter”, and further in view of U.S. Patent No. 5441052 to “Miyajima”.

Regarding claim 25, the modifications of Sato and Pelissier disclose all the features of claim 23 above. 
However, the modifications of Sato and Pelissier do not disclose displaying a circle whose radius is equal to the absolute value of velocity on the display interface for displaying the absolute value of velocity of the flow velocity vector information at the position of the cursor on the display interface.
Schecter teaches in a similar field of endeavor of measuring blood flow (Paragraph 0057).  Schecter teaches visual icons on a touch screen (Paragraph 0077), where the visual icons can be a circle that serves as a visual representation of sensed physical events of specific regions of cardiac tissue, such as velocity of blood flow (Paragraph 0078), wherein the radius of the circular icon represents the amplitude of the sensed event such as pulmonary venous blood flow velocity (Paragraph 0078).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato and Pelissier, wherein the method includes displaying a circle whose radius is equal to the value of velocity on the display interface, as taught by Schecter, in order to provide another visual representation of the amplitude of the velocity of blood flow (Schecter, Paragraph 0078).  Providing additional visual representation of the blood flow is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).
However, the modifications of Sato, Pelissier, and Schecter do not disclose wherein the value of velocity is an absolute value.  
Miyajima teaches wherein the value of velocity is an absolute value (Col. 5, lines 40-45; Col. 6, lines 32-37).  Miyajima teaches a velocity/direction calculator that calculates a velocity (“absolute velocity”) of a blood flow (Col. 5, lines 40-45), where the calculated direction and magnitude of a blood flow correspond to the direction and magnitude of an absolute velocity (Col. 6, lines 32-37).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Sato, Pelissier, and Schecter, wherein the value of velocity is an absolute value, as taught by Miyajima, in order to provide a more explicit method of calculating the direction and magnitude of blood flow that uses the absolute value of the velocity of the blood flow.  
Therefore, the modifications of Sato, Pelissier, Schecter and Miyajima would teach displaying a circle whose radius is equal to the absolute value of velocity on the display interface for displaying the absolute value of velocity of the flow velocity vector information at the position of the cursor on the display interface, since Schecter teaches displaying a circle whose radius is equal to the value of velocity, Miyajima teaches the value is an absolute value, and Pelissier teaches displaying the value corresponding to the position of a cursor on a display.

Claims 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, in view of U.S. Patent Application Publication No. 2005/0090743 to Kawashima et al. “Kawashima”.

Regarding claim 26, Sato discloses all the features of claim 1 above.
However, Sato does not disclose wherein the method includes successively connecting multiple positions of a target point to which said target point is successively moved in the ultrasound images with connection lines to form a trajectory of said target point.  
 Kawashima teaches an ultrasonic diagnostic apparatus (Abstract) wherein the method includes successively connecting multiple positions of a target point to which said target point is successively moved in the ultrasound images with connection lines to form a trajectory of said target point (Paragraph 0326, Fig. 62).  Kawashima teaches the operator operates the input device to set measurement points S1 to S5 (Paragraph 0326) by moving the cursor displayed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sato’s invention, wherein the method includes successively connecting multiple positions of a target point to which said target point is successively moved in the ultrasound images with connection lines to form a trajectory of said target point, as taught by Kawashima, in order to perform “a way measurement processing”, where a controller is instructed to perform measurement processing at a series of measurement points, and outputting visually, the location of the measurement points with respect to an acquired anatomical image for the user to view (Kawashima, Paragraphs 0325-0326, Fig. 62).

Regarding claim 27, the modifications of Sato and Kawashima disclose all the features of claim 26 above.
As discussed in the claim 26 rejection above, Kawashima teaches obtaining indication information with regard to the connection lines inputted by a user to generate selection instruction.  Kawashima teaches the operator operates the input device to set measurement points S1 to S5 (Paragraph 0326) by moving the cursor displayed with a mouse to each desired position on the image, to successively designate the desired positions, and to successively input pieces of measurement point information corresponding to the respective desired positions 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793